401 F.2d 773
UNITED STATES of America, Appellee,v.Allan James BERUBE, Appellant.
No. 12024.
United States Court of Appeals Fourth Circuit.
Argued Oct. 8, 1968.Decided Oct. 11, 1968, Certiorari Denied Feb. 24, 1969, See89 S. Ct. 908.

Dennis J. Winner, Asheville, N.C.  (Court-appointed counsel) (Bruce A. Elmore, Asheville, N.C.  (Court-appointed counsel) on brief), for appellant.
William Medford, U.A. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and BUTZNER, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs and oral argument, we find no reversible error.  The judgment is affirmed.